Title: [Diary entry: 15 May 1791]
From: Washington, George
To: 

Sunday 15th. After morning Service, and receiving a number of visits from the most respectable ladies of the place (as was the case yesterday) I set out for Savanna [Augusta], Escorted beyd. the limits of the City by most of the Gentlemen in it and dining at Mulberry grove—the Seat of Mrs. Green—lodged at one Spencers—distant 15 Miles. Savanna stands upon what may be called high ground for this Country. It is extremely Sandy wch. makes the walking very disagreeable; & the houses uncomfortable in warm & windy weather as they are filled with dust whensoever these happen. The town on 3 sides is surrounded with cultivated Rice fields which have a rich and luxurient appearance. On the 4th. or back side it is a fine sand. The harbour is said to be very good, & often filled with square rigged vessels but there is a bar below over which not more than 12 Water can be brot. except at Spg. tides. The tide does not flow above 12 or 14 miles above the City though the River is swelled by it more than dble. that distance. Rice & Tobacco (the last of wch. is greatly encreasing) are the principal Exports. Lumber & Indigo are also Expord. but the latter is on the decline, and it is supposed by Hemp & Cotton. Ship timber—viz—live Oak & Cedar, is (and may be more so) valuable in the expt. 